DETAILED ACTION

Claiming Benefit of an Early Filed Application
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/420275, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly claims 1-20 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 15/808144, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly claims 1-20 are not entitled to the benefit of the prior application.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 13, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellehumeur (US 4747720 A).
Claim 1, Bellehumeur discloses a first body (60; FIG 7) including a front side, a rear side, and a middle portion, wherein the middle portion extends continuously between the front and rear sides, respectively; 
wherein the first body forms a first chamber (inside of 60) configured to hold a fluid substance, wherein the first chamber is in fluid communication with a first pad (80) via a first valve (88); 
wherein the first valve (88) is configured to dispense the fluid substance from the first chamber to the first pad upon increased pressure in the first chamber (as pressure increases on the container 60, fluid flow will increase; Col 5, lines 32-37); 
wherein the middle portion is deformable such that compression of the first body causes a pressure transfer within the first chamber which in turn causes the first valve to dispense the fluid substance during fluid application (Col 5, lines 32-37).

Claim 9, Bellehumeur discloses comprising an applicator arm (72) pivotally secured (76) to the first body (60).

Claim 16, Bellehumeur discloses wherein the first pad comprises a bulbous first end (bottom of 80 extends outward) that tapers inward (inside of the bottom of 80 near 78 tapers inward to 72) toward a second end having a linear edge (inside edge of 80 next to 72 is linear).

Claim 20, Bellehumeur discloses wherein the first valve (88) comprises a depressible protrusion (94 sits inside of 80) extending into an interior of the first pad (80), such that when the protrusion is depressed via force (Col 5, lines 32-37) applied to the first pad fluid is released from the first chamber (60) into the first pad.

Allowable Subject Matter
Claims 2-8, 10-12, 14-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754